Citation Nr: 1145397	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.  The Veteran filed his notice of disagreement (NOD) in February 2009.  A statement of the case (SOC) was issued in January 2010.  The Veteran perfected his appeal in January 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A review of the claims folder reveals that there may be missing private medical records.  The Veteran contends that he was diagnosed with sarcoidosis in 1958, within the year following his discharge from active duty service.  Specifically, the Veteran maintains that he was diagnosed in the Tuberculosis Clinic in Cuyahoga County, Ohio.  The Veteran submitted information that the records for Cuyahoga County Tuberculosis Program are maintained by Metro Health Medical Center in Cleveland, Ohio.  As sarcoidosis is a presumptive disease under 38 C.F.R. § 3.309, attempts must be made to secure such missing records.  38 C.F.R. § 3.159(c)(1).

The Veteran claims that COPD and depression are proximately due to or the result of sarcoidosis.  These claims are inextricably intertwined with the claim for sarcoidosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  The matters are hereby deferred.

As a final matter, the Board notes that additional VA outpatient treatment records dated in 2010 were associated with the claims folder after the January 2010 SOC was issued.  The Veteran did not waive initial RO adjudication of these records.  Thus, the appeal must also be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied, to include ordering VA examinations if necessary and following VA manual provisions for developing claims for asbestos-related diseases.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."
2.  After obtaining the necessary consent forms from  the Veteran, the RO should request records of treatment of the Veteran dated in 1958 for sarcoidosis from the Tuberculosis Clinic, Cuyahoga County Tuberculosis Program, located at Metro Health Medical Center, 2500 Metro Health Drive, Cleveland, Ohio, 44109.

All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence, to include VA outpatient treatment records dated in 2010, and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



